MEMORANDUM *
Ricardo Antonio Alearaz-Chavez appeals his 48-month sentence for importation of 11 kilograms of cocaine. He seeks relief in the form of a mitigating role downward adjustment under U.S.S.G. § 3B1.2. Viewing the totality of the circumstances, we conclude that the district court did not clearly err when it denied Alcaraz-Chavez’s request for the adjustment. U.S. Sentencing Guidelines Manual § 3B1.2, Commentary Application Note 3(c). The district court was not in a position to speculate on the role played by other, unknown, participants and it was clear that the defendant knowingly transported a large amount of contraband across the border. United States v. Lui, 941 F.2d 844, 849 (9th Cir.1991).
AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.